Title: To James Madison from Louis-Marie Turreau de Garambouville, 15 November 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 15. Novembre 1806.

J’ai reçu avec la lettre que vous m’avez fait l’honneur de m’écrire hier, les mémoires & les Protêts de trois Capitaines de Bâtimens Américains qui ont été employés par le Vaisseau de S. M. l’Eole, pour l’accompagner dans la Chesapeak, tendant à obtenir des indemnités pour ce Service.
Je vais les transmettre au Commissaire Général de France, à Philadelphie en l’invitant & lui recommandant de faire droit à la demande de ces Capitaines, d’après les principes de justice qui’ils peuvent réclâmer eux:mêmes dans cette circonstance.  Agréez, Monsieur, une nouvelle Assurance de ma haute Considération

Turreau

